Citation Nr: 1431122	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lung disability other than pleural disease and interstitial lung disease (including fibrosis and asbestosis), to include left diaphragmatic dysfunction with left lower lobe atelectasis.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1962 to August 1966.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of February and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Board hearing before the undersigned in March 2011.  A transcript of the hearing has been associated with his VA claims file.

In an April 2013 decision, the Board awarded the Veteran service connection for pleural disease and interstitial lung disease (including fibrosis and asbestosis).  The issue on appeal concerns whether the Veteran has any other diagnosed lung disabilities, to include left diaphragmatic dysfunction with left lower lobe atelectasis, that may be similarly service-connected.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

As noted in the Board's previous April and September 2013 remands, the Veteran indicated in an August 26, 1980 statement to VA that he had previously applied for benefits from the Social Security Administration (SSA) and that his claim was denied.  He was 36 years old at the time.  Because the Veteran's SSA records were not in the claims file, the Board instructed the AOJ on remand to obtain any records from SSA pertinent to any claim made by the Veteran for disability benefits, as well as the medical records relied upon concerning any such claim.  If records were unavailable, the AOJ was to clearly document as much in the claims file.  

After specifically requesting these 1980 records from the SSA in November 2013, and upon receipt of SSA records dated from 2003 only, the Appeals Management Center (AMC) contacted the Veteran and informed him that his 1980 SSA records could not be located, and that all efforts to obtain such records were exhausted.  The AMC then asked the Veteran to provide any available copies of these SSA records, or any other relevant evidence or information that will support his claim.  The letter specified that if the Veteran was unable to submit records, he may also advise of the possible location of these records. 

Significantly, the Veteran responded in a letter dated February 1, 2014.  In that letter, the Veteran indicated that he lived in Lebanon, Oregon when he filed for Social Security disability benefits in 1980, and that he received treatment for "something wrong with [his] heart" at the time.  The Board recognizes that the Veteran requests service connection for a lung disability and not a heart disability, but observes here, as it did in its September 2013 remand, that the Veteran has previously noted to VA that he sought SSA disability benefits in 1980 due to a potentially relevant condition manifested by discomfort in his chest.  See the May 2013 VA examiner's report at 3.  In his February 2014 letter, the Veteran specifically requested that VA contact the Samaritan Lebanon Community Hospital to see if that institution still held any of his treatment records.  Unfortunately, the AMC did not do so before recertifying the appeal to the Board.

Accordingly, the case is REMANDED for the following action:

1. With any additional assistance needed from the 
Veteran, request from the Samaritan Lebanon Community Hospital any treatment records it may have in its possession pertaining to the Veteran's treatment in 1980 for a condition manifested by chest pain.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).



2.  Thereafter, and after undertaking any additional 
development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



